DETAILED ACTION
                                                        Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment has been amended as follows after interview and the proposed amendment is attached as PDF file.
--------------------------------- Beginning of Proposed Amendment -----------------------------------
IN THE CLAIMS

The following listing of claims will replace all prior versions, and listings, of claims in the application.

Claims 1-33. (Cancelled)

34.  (Currently Amended) An apparatus, 
a processor, configured to cause a user equipment (UE) 
	receive, from a base station, a control message that indicates a plurality of candidate small-cells for which the UE is to determine signal quality measurements using reference signals of a first type; 
	receive, from the plurality of candidate small-cells, reference signals of the first type; 
	perform measurements of the reference signals of the first type and refrain from performing measurements of second reference signals of the first type from at least one small-cell that is not among the plurality of candidate small-cells;
	provide, to the base station, a report of the measurements;
	receive, from the base station, a configuration message indicating one small-cell of the plurality of candidate small-cells, for exchanging data;
	perform updated measurements of the reference signals; and
	provide, to the base station, a report of the updated measurements.



36.  (Currently Amended) The apparatus of claim 34, wherein the control message includes signature sequences of the reference signals received from the plurality of candidate small-cells.  

37.  (Currently Amended) The apparatus of claim 34, wherein the reference signals of the first type are associated with a beam-width of less than or equal to 15 degrees. 

38.  (Previously Presented) The apparatus of claim 37, wherein the processor is further configured to cause the UE to:
	receive a second type of reference signals associated with a second beam-width greater than 15 degrees.

39.  (Previously Presented) The apparatus of claim 34, wherein the processor is further configured to cause the UE to:
	receive, from the base station, a control message indicating a second plurality of candidate small-cells, for measurement and reporting.

40.  (Previously Presented) The apparatus of claim 39, wherein the processor is further configured to cause the UE to:
	perform measurements of reference signals from the second plurality of candidate small-cells; and
	transmit, to the base station, periodic reports of the measurements of reference signals from the second plurality of candidate small-cells.

Claims 41-53. (Cancelled)

54. (New) The apparatus of claim 34, wherein the reference signals of the first type are received at a millimeter wave (mmW) frequency.

55.  (New) A user equipment (UE), comprising:
a radio; and
a processor operably connected to the radio and configured to cause the UE to:
	receive, from a base station, a control message that indicates a plurality of candidate small-cells for which the UE is to determine signal quality measurements using reference signals of a first type; 
	receive, from the plurality of candidate small-cells, reference signals of the first type; 
	perform measurements of the reference signals of the first type and refrain from performing measurements of second reference signals of the first type from at least one small-cell that is not among the plurality of candidate small-cells;
	provide, to the base station, a report of the measurements;
	receive, from the base station, a configuration message indicating one small-cell of the plurality of candidate small-cells, for exchanging data;
	perform updated measurements of the reference signals; and
	provide, to the base station, a report of the updated measurements.

56. (New) The UE of claim 55, wherein the control message includes signature sequences of the reference signals received from the plurality of candidate small-cells.  

57. (New) The UE of claim 55, wherein the reference signals of the first type are associated with a beam-width of less than or equal to 15 degrees. 

58. (New) The UE of claim 57, wherein the processor is further configured to cause the UE to:
	receive a second type of reference signals associated with a second beam-width greater than 15 degrees.

59. (New) The UE of claim 55, wherein the processor is further configured to cause the UE to:
	receive, from the base station, a control message indicating a second plurality of candidate small-cells, for measurement and reporting.

60. (New) The UE of claim 59, wherein the processor is further configured to cause the UE to:
	perform measurements of reference signals from the second plurality of candidate small-cells; and
	transmit, to the base station, periodic reports of the measurements of reference signals from the second plurality of candidate small-cells.

61. (New) The UE of claim 55, wherein the reference signals of the first type are received at a millimeter wave (mmW) frequency.

62. (New) A method, comprising:
at a user equipment (UE):
	receiving, from a base station, a control message that indicates a plurality of candidate small-cells for which the UE is to determine signal quality measurements using reference signals of a first type; 
	receiving, from the plurality of candidate small-cells, reference signals of the first type; 
	performing measurements of the reference signals of the first type and refraining from performing measurements of second reference signals of the first type from at least one small-cell that is not among the plurality of candidate small-cells;
	providing, to the base station, a report of the measurements;
	receiving, from the base station, a configuration message indicating one small-cell of the plurality of candidate small-cells, for exchanging data;
	performing updated measurements of the reference signals; and
	providing, to the base station, a report of the updated measurements.

63. (New) The method of claim 62, wherein the control message includes signature sequences of the reference signals received from the plurality of candidate small-cells.  

64. (New) The method of claim 62, wherein the reference signals of the first type are associated with a beam-width of less than or equal to 15 degrees. 

65. (New) The method of claim 64, further comprising:
	receiving a second type of reference signals associated with a second beam-width greater than 15 degrees.

66. (New) The method of claim 62, further comprising:
	receiving, from the base station, a control message indicating a second plurality of candidate small-cells, for measurement and reporting.

67. (New) The method of claim 62, wherein the reference signals of the first type are received at a millimeter wave (mmW) frequency.

------------------------------------ End of the Proposed Amendment ----------------------------------------------

Reason for Allowance
 The amended claims 34, 36-40, and 54-67 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose the following italic limitations:
In claims 34, 55, and 62, …refrain from performing measurements of second reference signals of the first type from at least one small-cell that is not among the plurality of candidate small-cells … and in combination with other limitations recited as specified in claims 34, 55, and 62.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art Lai discloses (in Fig.8; para.[0201]) 01], “as shown in FIG. 8, the UE and the Macro Base Station form a normal RRC connection, when the Macro Base Station finds out that its load enters a cordon, it needs to move the UE in a Small Cell, the Macro Base Station judges, based on the physical position of the UE, Small Cells 3, 4, 5 may become a suitable Small Cell for the UE, Small Cells 3, 4, 5 all are in an Off state, Small Cell 1 is in an On state because of being connected by the other UE. A first stage of selection of a group of suitable Small Cell: Small Cells 3, 4, 5 enter a dormant state under the instruction of the Macro Base Station and transmit the Discovery RS signal, the UE measures the Discovery RS signal of Small Cells 3, 4, 5, meanwhile Small Cell 3, 4, 5 measure the co-frequency interference which it is subjected to. The result is: the signal strength (RSRP) received by the UE is: Small Cell 3>Small Cell 4>Small Cell 5, but none of them exceeds −110 dBm, but since Small Cell 3 gets co-frequency interference from Small Cell 1, and the interference strength exceeds −150 dBm, Small Cell 3 is excluded from being a suitable Small Cell, and therefore is turned off. In this way, Small Cells 4, 5 become a group of suitable Small Cell. A second stage of selection of the best Small Cell: the Macro Base Station turns on Small Cells 4 and 5 completely, the UE measures the Cell-specific RS signal of Small Cells 4 and 5, to obtain the most reliable reception signal strength, with a result as below: Small Cell 4>Small Cell 5. Finally, Small Cell 4 is selected as the best Small Cell, Small Cell 5 is turned off. The UE is switched to Small Cell 4, which reduces the load of the Macro Base Station.”
Further, Takeda et al. (US 2016/0192334) discloses in par.[0131], “also, the UE receiving state acquiring section 301 of the macro base station 11 can acquire the received quality (RSRQ) that is calculated by using the received power measured in a subframe where cell-specific reference signals (CRSs) are transmitted, and the total received power, from the user terminal. In this case, a selection section that compares the received quality that is calculated by using the detection/measurement signals and the received quality that is calculated by using the cell-specific reference signals, and selects the cell where the user terminal connects (a macro cell or a small cell) may be further provided in the macro base station 11.”
Lai and Takeda fail to disclose the method of refraining from performing measurements of second reference signals of the first type from at least one small-cell that is not among the plurality of candidate small-cells. Thus, Lai and Takeda fail to disclose and render obvious the above limitation as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JUNG H PARK/
Primary Examiner, Art Unit 2411